Citation Nr: 1426199	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a bilateral hearing loss disability prior to March 14, 2013, and in excess of 10 percent thereafter.

2.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure.

3.  Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963.

These matters come before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in October 2013.  The record contains a transcript of that hearing.     

During the course of the appeal, in an April 2013 rating decision, the RO awarded the Veteran a 10 percent disability rating for his bilateral hearing loss disability effective March 14, 2013.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Higher evaluation for bilateral hearing loss disability

The Veteran was most recently afforded a VA examination for his bilateral hearing loss disability in March 2013.  At the October 2013 Board hearing, the Veteran testified that his hearing loss has worsened since this VA examination.  Specifically, he testified that in addition to a worsening of the hearing, he experiences a clicking sound in his left ear when he swallows.  See the October 2013 Board hearing transcript, pgs. 21-22, 25.  

Based on the Veteran's credible testimony that his bilateral hearing loss disability has worsened since the March 2013 VA examination, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of his bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

Service connection for a bilateral eye disability

The Veteran contends that he has a bilateral eye disability that is related to an incident in service when he was hit by an object in his eyes.  See, e.g., the October 2013 Board hearing transcript, pgs. 3-4.
 
A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

With respect to a current disability, the current medical evidence of record documents diagnoses of keratoconjunctivitis and cataracts of each eye.  See a VA treatment record dated November 2010.  

The Board notes that a Naval reserve duty treatment record dated June 1960 documents treatment for a contusion to the left eye.  At that time, the Veteran reported that as he was carrying a bucket, he slipped and the bucket hit him in the face.  Furthermore, the Veteran was treated for a flash burn to both eyes in February 1963.  The remainder of his service treatment records is absent complaints of or treatment for an eye disability.
  
The Veteran's July 1971 service entrance examination is absent complaints of or diagnosis of an eye disability.  Thus, the Veteran is presumed to have been in sound condition upon entry.  However, there is no opinion of record that addresses whether there is clear and unmistakable evidence that the Veteran's current bilateral eye disability preexisted military service and, if it did, whether there is clear and unmistakable evidence that the eye disability was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2013); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  In light of the foregoing, the Board finds that an opinion for such must be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2002); ); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that at the October 2013 Board hearing, the Veteran testified that he has received treatment for his bilateral eye disability from the VA Medical Center in Wilmington, Delaware.  The Board further notes that the most recent VA treatment records associated with the claims folder are dated May 2013.  Therefore, the Board finds that an attempt should be made to identify and associate all outstanding VA treatment records pertaining to treatment for the Veteran's bilateral eye disability with the Veteran's claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

Service connection for a lung disability

The Veteran contends that he has a lung disability that is related to asbestos exposure while serving in the Navy.  See, e.g., the October 2013 Board hearing transcript, page 9.  The Veteran's personnel records confirm service aboard the USS Remey and the USS Mills and that his military occupational specialty was a machinist.  Given the nature of the Veteran's duties, the Board recognizes that it is conceivable that the Veteran worked in close proximity to asbestos while serving aboard a naval vessel.

A VA opinion as to the etiology of the Veteran's lung disability was obtained in May 2013.  The examiner reported that the medical evidence of record indicated a current disability of lung cancer status post resection in 2012 without evidence of metastasis.  The examiner further noted the Veteran's duties as a machinist during service in the Navy as well as history of smoking for at least 10 years during and after service as well as an additional 10 years between 1987 and 1997.  After review of the Veteran's medical history, the examiner reported that "There is no evidence of asbestosis in [the Veteran's] history, on any of his examinations, on any of his imaging studies.  Asbestosis was not found; therefore it cannot be related to service."  Crucially, it does not appear that the examiner rendered an opinion as to whether the Veteran's diagnosed lung cancer status post resection specifically is related to his military service, to include his presumed asbestos exposure.  On the contrary, it appears that the examiner opined as to whether asbestosis is related to the Veteran's military service.  It also does not appear that the examiner conceded the Veteran's exposure to asbestos during service.  Rather, the examiner seemed to indicate that the Veteran was not exposed to asbestos.  As such, the Board finds that an additional opinion should be obtained as to whether the Veteran's currently diagnosed lung disability, to include lung cancer status post resection, is related to his military service, to include asbestos exposure.  See 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 
  
Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records from the VA Medical Center in Wilmington, Delaware, to include treatment for the Veteran's bilateral eye disability.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

3. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his current lung disability.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the examination, the examiner is asked to render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current lung disability, to include his diagnosed lung cancer status post resection, is related to his active military service, to include his presumed exposure to asbestos while serving aboard a naval vessel.  
      
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his current bilateral eye disability.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the examination, the examiner is asked to render an opinion as to the following:

a. Indicate any current eye disabilities currently shown, to include keratoconjunctivitis and cataracts of each eye. 

b. Indicate whether any preexisting eye disability increased in severity during service, and if so, was the increase in severity clearly and unmistakably due to the natural progress of the disorder (i.e., not "aggravated").  In this regard, please address the Veteran's treatment for a contusion to the left eye in June 1960 during a period of Naval reserve duty. 

c. As to any other diagnosed eye disability, indicate whether it began during the Veteran's active service or is otherwise related to his service, to include treatment for a flash burn to the eyes in February 1963.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

5. Schedule an audiological examination of the Veteran to determine the extent and severity of his service-connected bilateral hearing loss disability.  The examiner is specifically requested to fully describe any functional effects caused by the Veteran's bilateral hearing loss disability.  

All indicated tests and studies are to be performed.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



